FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 17, 2022

                                      No. 04-22-00099-CV

                                     Alfredo Meneses VELA,
                                            Appellant

                                                 v.

                                    Maria Guadalupe VELA,
                                           Appellee

                        From the County Court, Gillespie County, Texas
                                  Trial Court No. 16603CCL
                       Honorable Christopher G. Nevins, Judge Presiding


                                         ORDER

        The court reporter responsible for preparing the reporter’s record in this appeal filed a
notification of late record stating that the reporter’s record had not been filed because appellant
had failed to pay or make arrangements to pay the reporter’s fee for preparing the record and that
appellant is not entitled to appeal without paying the fee. Appellant was ordered to file written
proof in this court that either (1) the reporter’s fee had been paid or arrangements had been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
Appellant responded with a letter stating that he is indigent and incarcerated. We interpret
appellant’s response as an affidavit of indigence.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). It does not appear
that appellant timely filed an affidavit of indigence with the trial court; however, an untimely,
uncontested affidavit of indigence can be “adequate to fulfill the fundamental purpose of Rule
20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008).

        The trial court clerk, court reporter, or any party can file a contest to the affidavit with
this court in accordance with Rule 20.1(e) within ten days from the date of this order. See TEX.
R. APP. P. 20.1(e). If no contest is filed, the affidavit’s allegations will be deemed true and the
reporter’s record will be due thirty days from the date of this order. See TEX. R. APP. P. 20.1(f).
If a contest is timely filed, this court will issue an appropriate order.
                                                                                             FILE COPY

       The clerk of this court is ORDERED to send a copy of this order and a copy of the
appellant’s letter response to our prior order to the parties, the trial court clerk, the court reporter,
and the trial court judge. See TEX. R. APP. P. 20.1(d)(2).



                                                        _________________________________
                                                        Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2022.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court